DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3 March 2021 has been entered.
Response to Amendment
	Applicant’s amendments to claims 1, 17, 20-21, 27-29, the addition of claim 40, the cancellation of claims 30-34
	Claims 1-25, 27-29, 35-40 are pending in the current action.
Claims 14-16 remain withdrawn.
Claims 1-13, 17-25, 27-29, and 35-40 are under consideration in the current action.
Response to Arguments
Applicant’s amendment to claim 20 has overcome the current 112 rejection, it is therefore withdrawn.
With respect to claim 1, Applicant’s arguments that Levine does not disclose a releasable attachment are not found persuasive. Applicant is assuming and arguing that “replaceable” is inherent part of a releasable attachment, Examiner does not agree. A releasable attachment only requires a relationship that is at one point attached and capable of being no longer attached (which is why a sewn attachment would meet this limitation), reattachment is not directly claimed. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
As necessitated by the amendments a new grounds of rejection has been made. Levine remains the primary art in the current rejection as it continues to share structural and functional characteristics with the claimed device.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a mounting component” ([0033], tubular sleeve), “a first attachment component” ([0034], pocket), “a second attachment component” ([0034], pocket), “an alignment component” ([0073], pad), “a cushioning component” ([0075], pad) and “a therapeutic component” ([0032] thermal member) found in claims 1, 5, 17-21, 27-28, and 35.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim 

This application includes one or more claim limitations that use generic placeholders but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “a releasable lock” in claim 28 and claim 36.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29 and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 29 and 40 contains the trademark/trade name Velcro.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe hook and loop fasteners and, accordingly, the identification/description is indefinite.

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 12, 17-24, 27-29, 35-37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over Levine (US 5255391) in view of Visco et al (US 5711029).
With respect to claim 1, Levine discloses A brace usable by an intended user for aligning and protecting a patella (Fig 1, col 2 ln 1-5, device 10), said patella being part of a knee of a leg of an intended user, said patella being attached to a patellar tendon (inherent characteristics of a user’s knee), said brace comprising: - a mounting component for mounting said brace to said leg of said user (Fig 1, mounting component is body 12); - a first attachment component attached to said mounting component (Fig 3, stitching 39 is a first attachment system); - a second attachment component (Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath), said second attachment component being in a substantially superposed relationship relative to said first attachment component (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed); - an alignment component for aligning said patella (Fig 3, alignment component is cushion 36),   
Levine is silent on - a first attachment component attached to said mounting component being a pocket and - wherein either - said cushioning component is releasably attached to said mounting component by said second attachment component; - said alignment component is releasably attached to said mounting component by said first attachment component: or Page 2 of 22Appl. No 15/419,127- both said alignment component is releasably attached to said mounting component by said first attachment component and said cushioning component is releasably attached to said mounting component by said second attachment component.
Visco et al teaches an analogous knee protection device having a mounting portion 13, and inner/alignment member 33 with a first attachment system 27, and an outer protection device 75 with a second attachment system (col 6 ln 40-50), - a first attachment component attached to said mounting component being a pocket 27/31/29 and - wherein both said alignment component 33 is releasably attached to said mounting component 13 by said first attachment component 27 and said cushioning component 75 is releasably attached to said mounting component by said second attachment component (col 6 ln 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 2, Levine/Visco et al discloses A brace as recited in claim 1 wherein said cushioning component (Levine cushion 30) is releasably attached (Visco col 6 ln 40-50) to said mounting 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 3, Levine/Visco et al discloses A brace as recited in claim 1 wherein said alignment component (Levine alignment component 36) is releasably attached to said mounting component (Levine mounting component 12) by said first attachment component (Visco et al first attachment component 27).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 6, Levine/Visco et al discloses A brace as recited in claim 1 wherein - said mounting component (Levine Fig 1, mounting component 12) is a substantially tubular sleeve  configured and sized to be worn on said leg of said intended user (Levine Fig 1, mounting component 12 shown to be formed into a sleeve by hook/loop connectors), and Page 3 of 22Appl. No 15/419,127- said first attachment component is a first attachment pocket extending from said sleeve for receiving said alignment component (Visco et al first attachment system is a pocket 27/29 extending from the inside of mounting component 13), said first attachment pocket being positioned so as to be substantially over said knee when said sleeve is worn by said user (Levine Fig 1, col 1 ln 65-70, shown and detailed to be placed over the knee).  
With respect to claim 7, Levine/Visco et al discloses A brace as recited in claim 6 wherein said second attachment component is a second attachment pocket (Levine Fig 2, pocket created by layer 32), said second attachment pocket being in a substantially overlapping relationship relative to said first attachment pocket (Levine, Fig 3, first and second attachments shown to be substantially overlapping)(Visco Fig 1, first and second attachments shown substantially overlapping).  
With respect to claim 12, Levine/Visco et al discloses A brace as recited in claim 1 wherein said cushioning component (Levine Fig 2 cushioning component 30) is a cushioning pad (Levine col 3 ln 40, cushioning 30 is elastic foam), said cushioning pad being made of a substantially impact absorbing material (Levine col 3 ln 40, cushioning 30 is elastic foam, an example of impact absorbing material).  
With respect to claim 17, Levine discloses A brace (Fig 1, col 2 ln 1-5, device 10) for use with an alignment component (Fig 3, alignment component is cushion 36) and a cushioning component (Fig 2, cushion 30 is placed above the patella thus would cushion from impact) for respectively aligning and cushioning a patella (Fig 1, shown), said patella being part of a knee of a leg of an intended user (inherent characteristic of a knee), said brace comprising - a mounting component for mounting said brace to said leg of said user (Fig 1, mounting component is body 12); - a first attachment component (Fig 3, stitching 39 is a first attachment system) attached to said mounting component for attaching said alignment component to said mounting component so that at least a portion of said alignment component is positioned substantially over said knee when said mounting component is mounted on said leg of said intended user (Fig 3, alignment component placed over the knee); - a second attachment component (Fig 2, second attachment component is layer/pocket 32 which attaches the cushion 30 beneath; the pocket created by layer 32 is analogous to the structure required by the 112f above) for attaching said cushioning component to said mounting component (Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath to the mounting component 12), said second attachment component being in a substantially superposed relationship relative to said first attachment component so that said alignment component is positioned substantially between said knee and said cushioning component when said mounting component is mounted on said leg of said intended user (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed resulting in the alignment component and mounting component over the knee). 
Levine is silent on the first attachment system being a pocket as required by the 112f interpretation above and - wherein either - said first attachment component allows for releasable attachment of said alignment component to said mounting component; - said second attachment component allows for releasable attachment of said cushioning component to said mounting component; or - both said second attachment component allows for releasable attachment of said cushioning 
Visco et al teaches an analogous knee protection device having a mounting portion 13, and inner/alignment member 33 with a first attachment system 27, and an outer protection device 75 with a second attachment system (col 6 ln 40-50), a first attachment component attached to said mounting component being a pocket 27/31/29 and - wherein both said alignment component 33 is releasably attached to said mounting component 13 by said first attachment component 27 and said cushioning component 75 is releasably attached to said mounting component by said second attachment component (col 6 ln 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 18, Levine/Visco et al discloses A brace as recited in claim 17 wherein said first attachment component (Visco first attachment component 27) allows for releasable attachment (Visco et al col 4 ln 5-10, releasable attachment as it is a pocket) of said alignment component (Levine alignment component 36) to said mounting component (Levine mounting component 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 19, Levine/Visco et al discloses A brace as recited in claim 17 wherein said second attachment component (Visco second attachment component 32) allows for releasable attachment (Visco col 6 ln 40-50) of said cushioning component (Levine cushion 30) to said mounting component (Levine mounting component 12).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the 
With respect to claim 20, Levine discloses A brace for protecting a patella part of a knee of a leg of an intended user (Fig 1, col 2 ln 1-5, device 10) with a cushioning component (Fig 2, cushioning component  is cushion 30) and aligning the patella with an alignment component (Fig 3, alignment component is cushion 36 shown with an alignment opening), the brace comprising: - a mounting component for mounting the brace to the leg of the user (Fig 1, mounting component is body 12); - a first attachment component attached to the mounting component for attaching the alignment component to the mounting component (Fig 3, stitching 39 is a first attachment system) so that at least a portion of the alignment component is positioned substantially over the knee when the mounting component is mounted on the leg of the intended user (Fig 1-Fig 3, col 3 ln 35-50); and - a second attachment component for attaching the cushioning component to the mounting component (Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath), the second attachment component being in a substantially superposed relationship relative to the first attachment component so that the alignment component is positioned between the knee and the cushioning component when the mounting component is mounted on the leg of the intended user (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed resulting in the alignment component and mounting component over the knee).  
Levine is silent on - a first attachment component attached to said mounting component being a pocket and - wherein either - said cushioning component is releasably attached to said mounting component by said second attachment component; - said alignment component is releasably attached to said mounting component by said first attachment component: or Page 2 of 22Appl. No 15/419,127- both said alignment component is releasably attached to said mounting component by said first attachment component and said cushioning component is releasably attached to said mounting component by said second attachment component.
Visco et al teaches an analogous knee protection device having a mounting portion 13, and inner/alignment member 33 with a first attachment system 27, and an outer protection device 75 with a second attachment system (col 6 ln 40-50), - a first attachment component attached to said mounting component being a pocket 27/31/29 and - wherein both said alignment component 33 is releasably 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 21, Levine discloses A brace for aligning and protecting a patella part of a knee of a leg of an intended user (Fig 1, col 2 ln 1-5, device 10), said patella being attached to a patellar tendon (inherent characteristics of a user’s knee), said brace comprising: - a mounting component for mounting said brace on said leg of said user (Fig 1, mounting component is body 12); - an alignment component for aligning said patella (Fig 3, alignment component is cushion 36 with an opening for the patella), said alignment component being attachable to said mounting component through a first attachment component (Fig 3, stitching 39 is a first attachment system); - a cushioning component for cushioning said patella against impacts thereon (Fig 2, cushion 30 is placed above the patella thus would cushion from impact), said cushioning component being attachable to said mounting component in a substantially superposed relationship relative to said alignment component (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed resulting in the alignment component and mounting component over the knee) through a second attachment component (Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath to the mounting component 12); - wherein when said mounting component is mounted on said leg of said user and said alignment and cushioning components are attached to said mounting component (Fig 1, mounting component 12 attached over the leg with alignment and cushion components), said alignment and cushioning components allow for simultaneous alignment and cushioning of said patella (Fig 1, as both the cushion and alignment component are superimposed they both allow for simultaneous use).
Levine is silent on wherein either - said alignment component is releasably attached to said mounting component; - said cushioning component is releasably attached to said mounting component; - both said alignment and cushioning components are releasably attached to said mounting component.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 22, Levine/Visco et al discloses A brace as recited in claim 21 wherein said alignment component (Levine alignment component 36) is releasably attached to said mounting component (Visco et al col 4 ln 5-10, releasable attachment as it is a pocket).  
With respect to claim 23, Levine/Visco et al discloses A brace as recited in claim 21 wherein said cushioning component (Levine cushion 30) is releasably attached to said mounting component (Visco col 6 ln 40-50, second attachment component 32 is releasable).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 24, Levine/Visco et al discloses A brace as recited in claim 21 wherein both said alignment and cushioning components are releasably attached to said mounting component (Visco col 6 ln 40-50, second attachment component 32 is releasable; col 4 ln 5-10, releasable attachment as it is a pocket).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the 
With respect to claim 27, Levine discloses A patella brace positionable adjacent a patella part of a knee of a leg of an intended user (Fig 1, col 2 ln 1-5, device 10), said patella brace comprising: - a body mountable to said leg of said intended user (Fig 1, body 12 mountable to a user); - first and second attachments attached to said body (Fig 3, stitching 39 is a first attachment system; Fig 2, Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath); - a patellar guide secured to said body through said first attachment and configured and sized for aligning said patella (Fig 3, patellar guide is cushion 36 with an guide opening detailed to fit the patella), said patellar guide being adjacent said patella when said patella brace is operatively mounted to said leg (Fig 3, Fig 1, col 3 ln 40-50, guide 36 is against the patella on the inside of body 12); - a cushion for cushioning said patella against impacts thereon (Fig 2, cushion 30 is placed above the patella thus would cushion from impact), said cushion being in a substantially superposed relationship relative to said Page 9 of 22Appl. No 15/419,127 patellar guide and secured to said body through said second attachment (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed resulting in the alignment component and mounting component over the knee); - wherein said patellar guide and said cushion allow for simultaneous alignment and cushioning of said patella (Fig 1, as both the cushion and alignment component are superimposed they both allow for simultaneous use).
Levine is silent on and - wherein at least one of the first and second attachments defines a pocket for removably receiving respectively said patellar guide and said cushion thereinto.  
Visco et al teaches an analogous knee protection device having a mounting portion 13, and inner/alignment member 33 with a first attachment system 27, and an outer protection device 75 with a second attachment system (col 6 ln 40-50), the first and second attachments defines a pocket for removably receiving respectively said patellar guide and said cushion thereinto (col 6 ln 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 28, Levine/Visco et al discloses The patella brace as defined in claim 27 wherein said pocket (Visco et al pocket 27/29) defines a pocket mouth leading thereinto (Visco et al Fig 3, mouth 31) and includes a releasable lock for selectively closing said pocket mouth to secure either said alignment pad therein when said alignment pad is inserted in said first pocket (Visco et al Fig 3, opening 31 shown to be composed of two flaps, an example of a locking mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 29, Levine/Visco et al discloses The patella brace as defined in claim 28, wherein said releasable lock is selected from opposed cooperating strips of Velcro (TM) extending opposed to each other across the pocket mouth, a zipper-type mechanism and a locking flap (Visco et al Fig 3, opening 31 shown to be composed of two flaps, an example of a locking mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 35, Levine discloses A patella brace positionable adjacent a patella part of a knee of a leg of an intended user (Fig 1, col 2 ln 1-5, device 10): - a body mountable to said leg of said intended user (Fig 1, body 12); - second pockets (Fig 2, second attachment component is layer 32 which attaches the cushion 30 beneath to the mounting component 12) secured in a substantially superposed relationship to said body so as to be positioned in register with said patella when said body is operatively mounted to said leg (Fig 3, Fig 2, col 3 ln 35-50, first attachment 39 and second attachment 32 detailed and showed super imposed resulting in the alignment component and mounting component over the knee); - at least two inserts, each of said at least two inserts being selected from the group consisting of a cushioning pad, an alignment component for aligning said patella, a therapeutic component, a cooling pad and a heating pad (Fig 2, Fig 3, inserts are cushioning pad 30 and alignment component 36).  

Visco et al teaches an analogous knee protection device having a mounting portion 13, and inner/alignment member 33 with a first attachment system 27, and an outer protection device 75 with a second attachment system (col 6 ln 40-50), a first attachment component attached to said mounting component being a pocket 27/31/29 and - wherein both said alignment component 33 is releasably attached to said mounting component 13 by said first attachment component 27 and said cushioning component 75 is releasably attached to said mounting component by said second attachment component (col 6 ln 40-50).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 36, Levine/Visco et al discloses The patella brace as defined in claim 35, wherein said first and second pockets are each provided with a respective mouth through which said at least two inserts are insertable and removable and with a respective closure for selectively closing said mouth (Visco et al Fig 3, opening 31 shown to be composed of two flaps, an example of a locking mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).
With respect to claim 37, Levine/Visco et al discloses The patella brace as defined in claim 35, wherein said body includes a sleeve configured and sized for substantially snugly receiving said knee of said intended user (Levine Fig 1, mounting component 12 shown to be formed into a sleeve by hook/loop connectors), said first and second pockets being secured to said sleeve (Levine Fig 1-Fig 3, attachment members 39 and 32 attached to the sleeve 12).  
With respect to claim 39, Levine/Visco et al discloses The patella brace as defined in claim 35, wherein one of said at least two inserts is an alignment component for aligning said patella (Levine Fig 2, alignment component 36), said alignment component including an alignment pad provided with an alignment aperture (Levine Fig 3, col 3 ln 45-50, circular aperture) configured and sized for receiving at least part of said patella thereinto (Levine Fig 3, col 3 ln 45-50, aperture detailed to receive a kneecap thus would be capable of surrounding at least a portion of the patella/knee cap).  
With respect to claim 40, Levine/Visco et al discloses The patella brace as defined in claim 36, wherein said closure is selected from opposed cooperating strips of Velcro (TM) extending opposed to each other across the pocket mouth, a zipper-type mechanism and a locking flap (Visco et al Fig 3, opening 31 shown to be composed of two flaps, an example of a locking mechanism).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first attachment component of Levine to be a pocket and to modify the second attachment component of Levine to allow for a releasable attachment as taught by Visco et al as a releasable attachment system allows for further customization (Visco et al col 4 ln 5-10).

Claim 4, 5, 13, and 25 is rejected under 35 U.S.C. 103 as being unpatentable over Levine/Visco et al as applied to claim 3 and 21 above, and further in view of Kilby (US 2014/00330184).
With respect to claim 4, Levine/Visco et al discloses A brace as recited in claim 3 further comprising a therapeutic component for promoting the health of said knee (Visco col 4 ln 5-10, other pads 33 may be used in the system, a pad replacement is interpreted to be a physical therapeutic member), said therapeutic component being releasably attachable to said mounting component by said first attachment component (Visco col 4 ln 15-20, pads within pocket 29); wherein said alignment component and said therapeutic component are adapted to be alternatively attached to said mounting component by said first attachment component (Visco col 4 ln 15-20, replacement pads within pocket 29).  
Levine/Visco et al is silent on wherein said therapeutic component is a thermal component.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the replacement/therapeutic components of Levine/Visco et al to be a thermal pack as taught by Kilby in order to allow for cold therapy to be applied to the user in addition to protection of the limb (Kilby [00013]).
With respect to claim 5, Levine/Visco et al/Kilby discloses A brace as recited in claim 4, wherein said therapeutic component is a thermal component for changing the temperature of said knee of said intended user (Kilby [0046], cold pack 60 changes user temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the replacement/therapeutic components of Levine/Visco et al to be a thermal pack as taught by Kilby in order to allow for cold therapy to be applied to the user in addition to protection of the limb (Kilby [00013]).
With respect to claim 13, Levine/Visco et al/Kilby discloses A brace as recited in claim 4 wherein said therapeutic component is an icing pad for icing said knee of said user (Kilby [0046] an icing pad 60), said icing pad being provided with an icing pad aperture extending therethrough (Kilby Fig 6, combined ice members 60 shown to create an aperture therethrough), said icing pad aperture defining an icing pad aperture peripheral edge (Kilby Fig 6, combined ice members 60 shown to create an aperture edge), said icing pad aperture peripheral edge being configured and sized for substantially surrounding said patella (Kilby Fig 8, device is placed with the ice pack 60 opening surrounding the patella); wherein said icing pad aperture allows said icing pad to cool around said patella without directly icing said patella (Kilby [0046], cold pack directly ices patella).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the replacement/therapeutic components of Levine/Visco et al to be a thermal pack as taught by Kilby in order to allow for cold therapy to be applied to the user in addition to protection of the limb (Kilby [00013]).
With respect to claim 25, Levine/Visco et al discloses A brace as recited in claim 21 further comprising a therapeutic component for promoting the health of said knee (Visco col 4 ln 5-10, other pads 33 may be used in the system, a pad replacement is interpreted to be a physical therapeutic member), said therapeutic component being releasably attachable to said mounting component (Visco col 4 ln 15-20, pads within pocket 29); wherein said alignment component and said therapeutic component are adapted to be alternatively attached to said mounting component (Visco col 4 ln 15-20, replacement pads within pocket 29).  
Levine/Visco et al is silent on wherein said therapeutic component is a thermal component.  
Kilby teaches an analogous limb wrap 12 having attached internal members 60 which are therapeutic components, therapeutic component 60 is a thermal component ([0046]) for changing the temperature of said knee of said intended user ([0046], cold pack changes user temperature).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify one of the replacement/therapeutic components of Levine/Visco et al to be a thermal pack as taught by Kilby in order to allow for cold therapy to be applied to the user in addition to protection of the limb (Kilby [00013]).

Claims 8-11 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Levine/Visco et al as applied to claim Levine/Visco et al above, and further in view of Albert (US 4,116,236).
With respect to claim 8, Levine/Visco et al discloses A brace as recited in claim 7.
Levine/Visco et al is silent on wherein said tubular sleeve is provided with a sleeve window extending therethrough, said sleeve window being substantially in register with at least a portion of said first attachment pocket for allowing said at least a portion of said first attachment pocket to be in contact with said knee of said intended user.  
Albert teaches an analogous knee sleeve 11 having analogous inner 33 and outer 21 protective systems wherein said tubular sleeve 11 is provided with a sleeve window 30 extending therethrough (Fig 5), said sleeve window 30 being substantially in register with at least a portion of said first attachment pocket 32 (Fig 5, col 4 ln 10-20, in register) for allowing said at least a portion of said first attachment 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sleeve of Levine/Visco et al to have window as taught by Albert to better align the device to the user’s knee (Albert col 3 ln 1-5).
With respect to claim 9, Levine/Visco et al/Albert discloses A brace as recited in claim 8 wherein said alignment component (Levine Fig 3, alignment component 36) includes an alignment pad (Levine Fig 3, alignment component 36 is a pad), said alignment pad being provided with an alignment aperture (Levine Fig 3, col 3 ln 45-50, circular aperture), said alignment aperture defining an alignment aperture inner edge (Levine Fig 3, col 3 ln 45-50, inner edge shown), said alignment aperture inner edge being configured an sized for substantially surrounding at least a portion of said patella of said intended user (Levine Fig 3, col 3 ln 45-50, aperture detailed to receive a kneecap thus would be capable of surrounding at least a portion of the patella/knee cap).  
With respect to claim 10, Levine/Visco et al/Albert discloses A brace as recited in claim 9 wherein said alignment aperture inner edge (Levine Fig 3, col 3 ln 45-50, circular aperture) has a substantially circular main edge segment (Levine Fig 3, col 3 ln 45-50, circular aperture).
The current combination of Levine/Visco et al/Albert is silent on and an auxiliary edge segment, said auxiliary edge segment being configured and sized for surrounding at least a portion of said patellar tendon.
However, Albert goes on to teach the alignment aperture 42 with an a substantially circular main edge segment (Annotated Fig 9/10) and an auxiliary edge segment (Annotated Fig 9/10), said auxiliary edge segment being configured and sized for surrounding at least a portion of said patellar tendon (Fig 9, axillary segment is below the knee cap thus would fit the patellar tendon).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify alignment opening of Levine/Visco et al/Albert to have auxiliary segment as taught by Albert to improve the alignment member comfort (Albert col 7 ln 10-15).



    PNG
    media_image1.png
    549
    1024
    media_image1.png
    Greyscale

Annotated Fig 9/10, Albert
With respect to claim 11, Levine/Visco et al/Albert discloses A brace as recited in claim 9 wherein said Page 4 of 22Appl. No 15/419,127alignment pad (Levine Fig 3, alignment pad 36) defines an alignment pad inner surface (Levine Fig 3, alignment component 36 inner surface shown) and an alignment pad outer surface (Levine Fig 3, alignment component 36 outer surface is against mounting component 12), said alignment pad being provided with an abutment component extending from said alignment pad inner surface (Levine Fig 3, alignment component 36 with the surface of the opening interpreted as an abutment component as it abuts the patella the opening receives).  
With respect to claim 38, Levine/Visco et al discloses The patella brace as defined in claim 37.
Levine/Visco et al is silent on wherein said sleeve is provided with an aperture in register with said first and second pockets and positionable in register with said patella when said patella brace is worn by said intended user.  
Albert teaches an analogous knee sleeve 11 having analogous inner 33 and outer 21 protective systems wherein said tubular sleeve 11 is provided with a sleeve window 30 extending therethrough (Fig 5), said sleeve window 30 being substantially in register with said patella when said patella brace is worn by said intended user (Fig 5, col 4 ln 10-20, in register).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786